Citation Nr: 1633533	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  12-09 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a respiratory disability other than service-connected pleural plaques, claimed as residuals of pneumonia and to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in September 2014 and November 2015.  

The Board notes that the issue of entitlement to service connection for a cardiac disability was also remanded in November 2015, but was granted in full by the RO in an April 2016 rating decision.  Furthermore, the issue of entitlement to an increased rating for a right knee disability was also remanded for the issuance of a Statement of the Case (SOC).  An SOC was issued in March 2016, and the Veteran has not filed a substantive appeal.  Accordingly, these issues are not for appellate consideration.

In January 2014, the Veteran testified at Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran has a current, chronic respiratory disability other than service-connected pleural plaques.






CONCLUSION OF LAW

The criteria for service connection for a respiratory disability other than pleural plaques, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and   assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The duty to notify was satisfied in a January 2010 letter.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  Various post-service medical records are on file, and VA examinations and opinions have been obtained was conducted in conjunction with the Veteran's service connection claims.  To the extent that new evidence has been added to the claims file since the last adjudication by the agency of original jurisdiction, the Board finds it unrelated to the claim at hand and, as such, there is no prejudice to the Veteran in proceeding with adjudication of the appeal. 

The Board also finds that prior remand directives have been accomplished.  Specifically, updated treatment records have been added to the claims file and VA examinations and opinions obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he should be awarded service connection for residuals of pneumonia.  He asserts that he contracted pneumonia as a result of right knee surgery; he argues that he is more susceptible to pneumonia as a result of his service-connected multiple myeloma.

Whether seeking service connection directly or as secondary to service-connected disability, the primary requirement is that the Veteran demonstrates a current, chronic disability at some point during the pendency of the appeal.  In the absence of competent evidence showing a current diagnosis, service connection for cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The record does reflect that the Veteran contracted pneumonia following a right knee replacement surgery in December 2008, for which he was treated from December 2008 to January 2009.  However, the evidence does not demonstrate that he has a chronic disability as a result of the episode of pneumonia.  

In that regard, the Veteran first underwent a VA respiratory examination in August 2010, in connection with another claim for a respiratory disability related to asbestos exposure.  At that time, a pulmonary function test (PFT) was conducted and the Veteran was diagnosed with pleural plaques related to in-service asbestos exposure.  He was subsequently awarded service connection for this disability in September 2010.  No other respiratory condition was noted at that time.

The Veteran next underwent VA examination in April 2015.  The examiner opined that it was more likely than not that the Veteran had developed pneumonia following his right knee surgery as a result of his service-connected multiple myeloma.  The examiner also opined, however, that there was no discernable residual impairment of the Veteran's pulmonary function secondary to the bout of pneumonia based on the PFT conducted in August 2010.  

As the April 2015 examiner did not conduct a new PFT, an additional VA examination and opinion were obtained in March 2016.  A new PFT was conducted.  The examiner reviewed the Veteran's medical records and history, and opined that it was less likely than not that the Veteran had a discernible respiratory disability as a result of his bout of pneumonia or, indeed that he had any discernible respiratory disability other than the already service-connected pleural plaques.  The examiner noted that the Veteran did not complain of any respiratory symptoms or take any medications to treat respiratory symptoms. 

To the extent that the Veteran has contended that he has residuals of pneumonia, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of a respiratory disability is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to whether a disability exists and the etiology of such is not competent medical evidence.  As such, the Board finds the opinions of the VA examiners to be significantly more probative than any lay assertions of the Veteran.  

The Board acknowledges that the evidence supports a finding that the Veteran contracted pneumonia as a result of his service-connected disabilities.  However, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Although the Veteran has claimed entitlement to service connection based on his bout of pneumonia, to which he was made more susceptible by his service-connected multiple myeloma, the competent evidence demonstrates that the condition was acute and resolved without residuals prior to the initiation of the claim.  Accordingly, in the absence of competent evidence showing a current diagnosis, it is unnecessary to address the remaining elements of a claim for service connection, and service connection for a respiratory disability other than pleural plaques, to include as secondary to service-connected disability, cannot be established.  See Brammer, 3 Vet. App. at 225.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for a respiratory disability other than pleural plaques is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a respiratory disability other than service-connected pleural plaques, claimed as residuals of pneumonia and to include as secondary to service-connected disability, is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


